UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Flexible Opportunities Fund Schedule of Investments 7/31/17 (unaudited) Shares Floating Rate (b) Value PREFERRED STOCKS - 0.0% † Real Estate - 0.0% † Retail REIT - 0.0% † Wheeler Real Estate Investment Trust, Inc., 9.0% $ Total Real Estate $ TOTAL PREFERRED STOCKS (Cost $195,245) $ COMMON STOCKS - 70.4% Materials - 2.7% Diversified Metals & Mining - 1.6% Glencore Plc $ MMC Norilsk Nickel PJSC (A.D.R.) Teck Resources, Ltd. $ Steel - 1.1% ArcelorMittal $ Steel Dynamics, Inc. TimkenSteel Corp. $ Total Materials $ Capital Goods - 13.9% Aerospace & Defense - 7.6% L-3 Communications Holdings, Inc. $ Leonardo S.p.A. MTU Aero Engines AG Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc. * Thales SA The Boeing Co. $ Construction & Engineering - 1.9% ACS Actividades de Construccion y Servicios SA $ China Communications Construction Co., Ltd. China Railway Construction Corp., Ltd. Sino-Thai Engineering & Construction PCL Vinci SA Waskita Karya Persero Tbk PT Wijaya Karya Persero Tbk PT $ Heavy Electrical Equipment - 0.6% Mitsubishi Electric Corp. $ Industrial Conglomerates - 1.6% Honeywell International, Inc. $ Rheinmetall AG $ Agricultural & Farm Machinery - 0.8% The Toro Co. $ Industrial Machinery - 1.2% FANUC Corp. $ Industria Macchine Automatiche S.p.A. Norma Group SE $ Trading Companies & Distributors - 0.2% Ashtead Group Plc $ Total Capital Goods $ Commercial Services & Supplies - 1.8% Security & Alarm Services - 0.7% Prosegur Cash SA $ Prosegur Cia de Seguridad SA $ Human Resource & Employment Services - 0.0% † Yumeshin Holdings Co., Ltd. $ Research & Consulting Services - 1.1% Teleperformance $ Total Commercial Services & Supplies $ Transportation - 0.7% Railroads - 0.7% Canadian Pacific Railway, Ltd. $ CSX Corp. Norfolk Southern Corp. Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 0.2% Auto Parts & Equipment - 0.2% CIE Automotive SA $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.7% Apparel, Accessories & Luxury Goods - 3.7% Cie Financiere Richemont SA $ Kering LVMH Moet Hennessy Louis Vuitton SE Moncler S.p.A. * The Swatch Group AG $ Total Consumer Durables & Apparel $ Consumer Services - 4.4% Hotels, Resorts & Cruise Lines - 4.3% Aitken Spence Hotel Holdings Plc $ Hilton Grand Vacations, Inc. Hilton Worldwide Holdings, Inc. Marriott International, Inc. Melia Hotels International SA NH Hotel Group SA * $ Education Services - 0.1% TAL Education Group (A.D.R.) * $ Total Consumer Services $ Media - 1.5% Broadcasting - 0.9% CBS Corp. $ Cable & Satellite - 0.3% Comcast Corp. $ Publishing - 0.3% Promotora de Informaciones SA $ Total Media $ Retailing - 0.5% Homefurnishing Retail - 0.5% Maisons du Monde SA $ Total Retailing $ Food, Beverage & Tobacco - 0.4% Packaged Foods & Meats - 0.4% Ajinomoto Co., Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 4.6% Health Care Equipment - 2.5% Boston Scientific Corp. * $ Edwards Lifesciences Corp. * Hologic, Inc. * Intuitive Surgical, Inc. * Stryker Corp. $ Health Care Supplies - 0.1% ConvaTec Group Plc $ Managed Health Care - 2.0% Aetna, Inc. $ UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 1.3% Pharmaceuticals - 0.3% Shanghai Fosun Pharmaceutical Group Co, Ltd. $ Life Sciences Tools & Services - 1.0% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 8.7% Diversified Banks - 8.1% ABN Amro Group NV $ Alpha Bank AE Bank of China, Ltd. BNP Paribas SA China Merchants Bank Co, Ltd. FinecoBank Banca Fineco S.p.A. * HDFC Bank, Ltd. Industrial & Commercial Bank of China, Ltd. JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. Piraeus Bank SA Sberbank of Russia (A.D.R.) Sberbank of Russia PJSC (A.D.R.) TCS Group Holding Plc (G.D.R.) * United Bank for Africa Plc $ Regional Banks - 0.6% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 5.1% Consumer Finance - 0.6% Capital One Financial Corp. $ Discover Financial Services, Inc. Synchrony Financial $ Asset Management & Custody Banks - 3.3% Azimut Holding S.p.A. $ Banca Generali S.p.A. KKR & Co LP State Street Corp. The Blackstone Group LP $ Investment Banking & Brokerage - 1.0% Morgan Stanley Co. $ Diversified Capital Markets - 0.2% Macquarie Group, Ltd. $ Total Diversified Financials $ Insurance - 1.7% Life & Health Insurance - 1.2% AIA Group, Ltd. $ Swiss Life Holding AG $ Multi-line Insurance - 0.3% Allianz SE * $ Property & Casualty Insurance - 0.2% The Progressive Corp. $ Total Insurance $ Software & Services - 6.7% Internet Software & Services - 2.6% Alibaba Group Holding, Ltd. (A.D.R.) $ Autohome, Inc. (A.D.R.) * Baidu, Inc. (A.D.R.) * Baozun, Inc. (A.D.R.) Envestnet, Inc. * Weibo Corp. (A.D.R.) $ IT Consulting & Other Services - 1.3% Altran Technologies SA $ Capgemini SE $ Data Processing & Outsourced Services - 0.9% Mastercard, Inc. $ Application Software - 0.4% Adobe Systems, Inc. * $ Systems Software - 1.5% Microsoft Corp. $ Symantec Corp. $ Total Software & Services $ Technology Hardware & Equipment - 0.9% Technology Hardware, Storage & Peripherals - 0.9% Samsung Electronics Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.9% Semiconductor Equipment - 0.9% Lam Research Corp. * $ Semiconductors - 1.0% Broadcom, Ltd. $ Total Semiconductors & Semiconductor Equipment $ Utilities - 1.2% Multi-Utilities - 0.2% Hera S.p.A. $ Water Utilities - 0.5% Beijing Enterprises Water Group, Ltd. $ Renewable Electricity - 0.5% Saeta Yield SA $ Total Utilities $ Real Estate - 8.5% Diversified REIT - 1.1% Mapletree Greater China Commercial Trust $ Merlin Properties Socimi SA $ Industrial REIT - 0.3% Mapletree Industrial Trust $ Hotel & Resort REIT - 2.4% DiamondRock Hospitality Co. $ Host Hotels & Resorts, Inc. Japan Hotel Real Estate Investment Trust Investment Corp. LaSalle Hotel Properties Pebblebrook Hotel Trust Ryman Hospitality Properties, Inc. $ Office REIT - 0.1% Frasers Commercial Trust $ Health Care REIT - 0.2% First Real Estate Investment Trust $ Retail REIT - 0.0% † Frasers Centrepoint Trust $ Diversified Real Estate Activities - 0.4% UOL Group, Ltd. $ Real Estate Operating Companies - 2.5% Aroundtown Property Holdings Plc $ Ascendas India Trust Deutsche Wohnen AG Grand City Properties SA Vonovia SE * $ Real Estate Development - 1.5% China Overseas Land & Investment, Ltd. $ China Resources Land, Ltd. CIFI Holdings Group Co, Ltd. Nexity SA $ Total Real Estate $ TOTAL COMMON STOCKS (Cost $392,222,344) $ Principal Amount ($) (e) CORPORATE BONDS - 5.1% Energy - 1.0% Integrated Oil & Gas - 1.0% Petrobras Global Finance BV, 4.375%, 5/20/23 $ YPF SA, 8.5%, 3/23/21 (144A) $ Total Energy $ Materials - 1.7% Commodity Chemicals - 0.3% Braskem Finance, Ltd., 6.45%, 2/3/24 (d) $ Paper Packaging - 0.5% Sealed Air Corp., 5.125%, 12/1/24 (144A) $ Diversified Metals & Mining - 0.9% Anglo American Capital Plc, 4.75%, 4/10/27 (144A) $ MMC Norilsk Nickel OJSC via MMC Finance DAC, 4.1%, 4/11/23 (144A) $ Total Materials $ Banks - 2.1% Diversified Banks - 2.1% African Bank, Ltd., 6.0%, 2/8/20 $ Banco do Brasil SA, 3.875%, 10/10/22 (d) Intesa Sanpaolo S.p.A., Floating Rate Note, 12/29/49 (Perpetual) (144A) Sberbank of Russia Via SB Capital SA, 6.125%, 2/7/22 (144A) Sberbank of Russia Via SB Capital SA, 6.125%, 2/7/22 (144A) (d) $ Total Banks $ Telecommunication Services - 0.3% Wireless Telecommunication Services - 0.3% MTN Mauritius Investment, Ltd., 4.755%, 11/11/24 (144A) $ Total Telecommunication Services $ TOTAL CORPORATE BONDS (Cost $31,001,729) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 0.5% U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $3,091,552) $ FOREIGN GOVERNMENT BONDS - 6.5% Brazilian Government International Bond, 4.25%, 1/7/25 $ EUR Hellenic Republic Government Bond, 3.0%, 2/24/27 (Step) IDR Indonesia Treasury Bond, 8.375%, 9/15/26 EUR Portugal Obrigacoes do Tesouro OT, 4.125%, 4/14/27 Russian Foreign Bond - Eurobond, 3.5%, 1/16/19 (144A) TOTAL FOREIGN GOVERNMENT BONDS (Cost $36,612,307) $ Shares MUTUAL FUNDS - 8.3% Guggenheim S&P Global Water Index ETF $ PowerShares Buyback Achievers Portfolio PowerShares International BuyBack Achievers Portfolio ProShares S&P 500 Dividend Aristocrats ETF Purefunds ISE Cyber Security ETF SPDR S&P Euro Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF TOTAL MUTUAL FUNDS (Cost $47,145,445) $ Principal Amount ($) (e) TEMPORARY CASH INVESTMENTS - 0.4% Commercial Paper - 0.4% Rockwell Collins, Commercial Paper, 8/1/17 (c) $ Swedbank AB, Commercial Paper, 8/1/17 (c) $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,545,000) $ CALL OPTIONS PURCHASED - 0.3% Number of Contracts Description Counterparty Strike Price Expiration Date Envestnet, Inc. Citibank NA 8/18/2017 $ MSCI China Index JPMorgan 1/15/2018 $ TOTAL CALL OPTIONS PURCHASED (Cost $2,158,614) $ TOTAL INVESTMENT IN SECURITIES - 91.5% (Cost $514,972,236) (a) $ OTHER ASSETS & LIABILITIES - 8.5% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. * Non-income producing security. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2017, the value of these securities amounted to $26,992,469 or 4.2% of total net assets. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. REIT Real Estate Investment Trust. (a) At July 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $518,280,621 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. (c) Security issued with a zero coupon. Income is earned through accretion of discount. (d) All or a portion of this security is held by Pioneer Cayman Commodity Fund Ltd. (e) EUR Euro IDR Indonesian Rupiah TOTAL RETURN SWAP AGREEMENTS Notional Principal Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Net Unrealized Appreciation (Depreciation) Citibank NA Pay HACK Purefunds ISE Cyber 3M Libor + 20 bps 6/15/18 Citibank NA Pay VanEck Vectors Vietnam ETF 3M Libor + 20 bps 6/18/18 Citibank NA Pay VanEck Vectors Vietnam ETF 3M Libor + 20 bps 6/18/18 Citibank NA Pay VanEck Vectors Vietnam ETF 3M Libor + 20 bps 6/18/18 Goldman Sachs International Pay IBOXX Household Goods Total Return Index 3M Libor + 39 bps 5/4/18 Goldman Sachs International Pay IBOXX Household Goods Total Return Index 3M Libor + 39 bps 5/1/18 Goldman Sachs International Pay GSPI S&P 500 Industrials Sector Index 3M Libor + 39 bps 5/16/18 EUR Societe Generale SA Pay Solactive European Buyback Index 3M Libor + 35 bps 10/17/17 EUR Societe Generale SA Pay Solactive European Buyback Index 3M Libor + 30 bps 6/12/18 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of July 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Preferred Stock $
